DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 2/14/22 is acknowledged.
Claims 18-25,28-29 have been withdrawn by applicant in the response filed 2/14/22.  Claims 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/22.
REQUIREMENT FOR UNITY OF INVENTION
Group 1 as previously presented in the office action dated 12/15/21 and elected in the response dated 2/14/22.  
New additional group- Group 4, claim(s) 26-27, drawn to a modular panel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 4 lack unity of invention because even though the inventions of these groups require the technical feature of formwork panels to form stay in place concrete formwork having an outward facing substantially planar surface where said panel has a plurality of apertures substantially through said surface for receiving stucco through said apertures, this technical feature is not a special technical feature as it does Alcala Ordaz (20150275531).  Alcala Ordaz discloses a modular panel for forming stay in place concrete formwork to form an outward facing wall panel and having an outward facing substantially planar surface, where said modular panel has a plurality of apertures substantially throughout said surface for receiving stucco through said apertures (where it is capable of receiving stucco).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (20170175407) in view of Pelton (2251499).
Claim 3. Richardson discloses a method of using a modular panel adapted to be interconnected to other formwork panels to form stay-in-place concrete formwork to form an outward-facing wall panel of said formwork and having an outward facing substantially planar surface, wherein said modular panel has a plurality of projections (38 or 138 or similar in additional embodiments as noted at least at paragraphs 0003-0005) extending inwardly from said planar surface comprising:
assembling said stay-in-place concrete formwork (as noted in the figures and throughout the disclosure); 

pouring concrete into said formwork (as noted at least at paragraph 0005 and 0077-0079).  
Richardson does not expressly disclose said modular panel has a plurality of apertures substantially throughout said surface for receiving stucco through said apertures; and
applying stucco to an outside side of said planar surface so that said stucco embeds into said apertures.
However it is known in the art to have formwork panels with a plurality of apertures for receiving stucco applied thereto through said apertures so that the stucco embed into said apertures.  For example, Pelton discloses a method of using modular panel formwork panels to form stay-in-place concrete formwork to form an outward-facing wall panel of said formwork and having an outward facing substantially planar surface wherein said modular panel has a plurality of apertures substantially throughout said surface for receiving stucco though said apertures and applying stucco to an outside of the planar surface so that the stucco embed into the apertures (as noted at least at page 3 lines 15-25).  At the time the invention was filed it would have been obvious to one of ordinary skill in the art to known design options and modify the formwork panel of Richardson to have apertures for receiving stucco and to apply stucco to an outside of surface to achieve the predictable result of a panel with a finished outer surface that is securely attached to the panel and is structurally sound and resists separation (by the embedment in the apertures, as noted in Pelton).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635